        Case 1:20-cr-00122-DLC Document 13 Filed 10/30/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   CR 20-122-BLG-DLC

                         Plaintiff,

           vs.                               ORDER

 HUNTER QUINN BRADEN,

                         Defendant.



      Upon Petition of Jeanne Torske, Assistant United States Attorney for the

District of Montana (Doc. 12), and good cause appearing,

      IT IS ORDERED that the Clerk of This Court issue a corrected Writ of

Habeas Corpus (for prosecution) directing the Montana Department of Corrections

(Attn: Pine Hills Correctional Facility Administrator, Steve Ray), and Rod

Ostermiller, United States Marshal for the District of Montana, to produce Hunter

Quinn Braden, DOC # 3026284 before the Court at the James F. Battin U.S.

Courthouse at Billings, Montana, at 2:00 p.m. on December 1, 2020, and Hunter

Quinn Braden is to stay in Federal custody until the conclusion of all proceedings

                                        1
         Case 1:20-cr-00122-DLC Document 13 Filed 10/30/20 Page 2 of 2



in this case.

       DATED this 30th day of October, 2020.

                                    _________________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate




                                       2
